362 S.W.3d 508 (2012)
Karen M. BROWN, Respondent,
v.
Anthony T. BROWN, Appellant.
No. ED 96426.
Missouri Court of Appeals, Eastern District, Division One.
March 27, 2012.
Karen S. Little, O'Fallon, MO, for appellant.
Karen M. Brown, St. Louis, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J. and GARY M. GAERTNER, Jr., J.

ORDER
PER CURIAM.
Anthony T. Brown appeals from the trial court's judgment granting his Family Access Motion and motions for contempt and to modify child support, but denying his motion to modify child custody. We have reviewed the briefs of the parties and the record on appeal, and we conclude the trial court's decision is supported by substantial evidence and does not erroneously declare *509 the law, Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976), and is not an abuse of discretion, Andrews v. Andrews, 344 S.W.3d 749, 749 (Mo.App. E.D.2011). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2011).